I think § 457, 16 U.S.C.A. (Sup.), providing:
"In the case of the death of any person by the neglect or wrongful act of another within a national park or other place subject to the exclusive jurisdiction of the United States, within the exterior boundaries of any State, such right of action shall exist as though the place were under the jurisdiction of the State within whose exterior boundaries such place may be; and in any action brought to recover on account of injuries sustained in any such place the rights of the *Page 601 
parties shall be governed by the laws of the State within the exterior boundaries of which it may be,"
fortifies, rather than weakens, the authority of State ex rel.Grays Harbor Const. Co. v. Department of Labor  Industries,167 Wash. 507, 10 P.2d 213. For the section does not purport to provide any remedies for personal injury or wrongful death, or change the effective remedies existing at the time cession of the park area was accepted. As pointed out in the majority opinion, the industrial insurance act, as it existed at that time, continued to be effective until such time as the Congress provided to the contrary. The act of 1928 (16 U.S.C.A. (Sup.), § 457) plainly was not designed to effect a change, but to confirm remedies already afforded by state laws. It seems to me that, in the light of our industrial insurance act abolishing actions at law by employees against employers, the phrase "such right ofaction" may well be read as "such remedy" as is afforded by the laws of the state. Unless the section is so read, it is meaningless as to all cases arising from accidents to workmen in extrahazardous industry.
The fact that our industrial insurance act has been amended subsequent to the cession of Rainier National Park to the Federal government is immaterial. For, as the supreme court of the United States said, in construing § 457, 16 U.S.C.A.: "This plainly means the existing law, as declared from time to time by the state." Murray v. Gerrick  Co., 291 U.S. 315, 54 S. Ct. 432, 92 A.L.R. 1259.
The existing law in this state, as relates to injuries to workmen, at the time the cession was accepted, and at the time of the passage of § 457, 16 U.S.C.A. (Sup.), and at the present time, is the industrial insurance act as "declared from time to time by the state." *Page 602 
If the subsequent act (40 U.S.C.A. (Sup.), § 290), providing specifically for the operation of the industrial insurance act in ceded territory, has any relevancy to the problem in this case, it is to dispel any doubt, in that it expressly provides for what must be necessarily inferred from § 457, Title 16 (Sup.), namely, that persons injured in such territory shall be assured of theremedies provided by state law.
I dissent.